United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wausau, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2419
Issued: April 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2007 appellant filed a timely appeal from a September 18, 2007 merit
decision of the Office of Workers’ Compensation Programs denying her claim for compensation
and a September 20, 2007 merit decision retroactively finding that she had no loss of wageearning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she was disabled beginning
August 31, 2006 causally related to her employment; and (2) whether the Office properly found
retroactively that her actual earnings effective February 23, 2006 fairly and reasonably
represented her wage-earning capacity.
FACTUAL HISTORY
On March 15, 2002 appellant, then a 31-year-old automation clerk, filed an occupational
disease claim alleging that she sustained pain in the neck area from sweeping above her

shoulders and performing repetitive work with the right arm. The Office accepted her claim for
cervical strain. Appellant worked limited duty beginning around March 2002.
On August 25, 2003 appellant requested that the Office expand acceptance of her claim
to include thoracic outlet syndrome. She submitted an April 30, 2003 report from her attending
physician, Dr. Lester Owens, an osteopath and Board-certified physiatrist, who diagnosed
bilateral thoracic outlet syndrome, right greater than left, due to employment activities.
On March 4, 2006 appellant accepted a limited-duty position as a modified manual clerk
with restrictions against lifting over 10 pounds and overhead work with her right hand. On
September 1, 2006 she filed a notice of recurrence of disability beginning August 31, 2006
causally related to her accepted employment injury.
Appellant stopped work on
August 31, 2006. She attributed her recurrence of disability in part to performing her limitedduty employment. Appellant indicated that she had experienced a previous recurrence of
disability on March 31, 2004.
In a report dated October 11, 2006, Dr. Owens discussed appellant’s history of recurring
neck, back and shoulder girdle pain following a 2002 employment injury. Appellant experienced
pain performing her current work duties. Dr. Owens diagnosed cervicobrachial syndrome which
he found was a “reaggravation of a preexisting condition following work exposure in the month
preceding [appellant’s] August 31, 2006 reported work injury….” He also diagnosed thoracic
outlet syndrome and hypermobility syndrome. Dr. Owens opined that appellant was disabled
until October 10, 2006 and could resume sedentary work for four hours per day starting
October 11, 2006.
By decision dated November 16, 2006, the Office found that appellant failed to establish
that she sustained an employment-related recurrence of disability beginning August 31, 2006.
On November 20, 2006 appellant requested a review of the written record. She submitted
reports dated from December 2006 through February 2007 from Dr. Owens, who diagnosed
cervicobrachial syndrome and thoracic outlet syndrome and opined that she could work part time
with restrictions.
In a decision dated March 20, 2007, an Office hearing representative set aside the
November 16, 2006 decision. She found that the Office had not sufficiently developed whether
appellant sustained thoracic outlet syndrome due to employment factors. The hearing
representative instructed the Office to refer appellant for a second opinion examination regarding
whether she had any additional employment-related conditions and whether her disability
beginning August 31, 2006 was due to her employment injury.
On May 16, 2007 the Office referred appellant to Dr. Paul A. Cederberg, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated June 25, 2007,
Dr. Cederberg reviewed the statement of accepted facts and listed findings on examination. He
noted that appellant had “obliteration of the right radial pulse with abduction of the arm, left
lateral rotation and Valsalva maneuver.” Dr. Cederberg stated:
“My assessment of [appellant’s] upper extremity is that she has a right thoracic
outlet syndrome, neck strain and probable cervical disc syndrome. She has a

2

positive Adson test on the right for thoracic outlet syndrome. [Appellant’s] neck
complaints and injections suggest that she has cervical disc syndrome, but her
diagnostic workup has been inadequate. Dr. Owens has diagnosed her with
hypomobility syndrome meaning that she has range of motion of her neck well
beyond the normal limits and I agree with that.”
Dr. Cederberg opined that appellant’s subjective complaints were supported by the
objective findings. He found that there was a causal relationship between the diagnosed
conditions and her employment duties. Dr. Cederberg determined that appellant could work
eight hours per day with restrictions against using her right arm above shoulder level or lifting
over 10 pounds with the right arm.
On July 12, 2007 the Office notified appellant that it had expanded acceptance of her
claim to include thoracic outlet syndrome and hypermobility syndrome.1 The Office noted that
Dr. Cederberg diagnosed probable cervical disc syndrome but found that appellant’s neck
condition had not been sufficiently evaluated. The Office informed appellant that a conflict
existed between Dr. Owens and Dr. Cederberg regarding the number of hours that she could
work. The Office indicated that it would request that the physician selected to resolve the
conflict address whether appellant had cervicobrachial syndrome.
The Office referred appellant on July 26, 2007 to Dr. Stephen F. Weiss, a Board-certified
orthopedic surgeon, for an impartial medical examination. The Office requested that Dr. Weiss
assess appellant’s upper extremities, neck and back and “[s]pecifically state” whether he
believed that she had cervicobrachial syndrome. The Office further requested that Dr. Weiss
comment on appellant’s work restrictions if he believed that there was a causal relationship
between the diagnosed conditions and her employment. The Office additionally asked Dr. Weiss
to discuss whether she had any disability from employment as of August 31, 2006 and explain
the basis for his opinion.
In a report dated September 13, 2007, Dr. Weiss reviewed the medical records and
discussed appellant’s current complaints. On examination, he found a positive Adson test on the
right, a positive Phalen’s test over the right middle and ring fingers and a positive Tinel sign over
the Guyon’s canal. Dr. Weiss found normal cervical range of motion and uncomfortable but
“not classically positive” Spurling maneuvers. He diagnosed right thoracic outlet syndrome and
possible cervical degenerative disc disease. Dr. Weiss opined that, based on the examination, he
“was suspicious that her symptomatology might also be related to a carpal tunnel or Guyon canal
syndrome, but diagnostic studies have not been performed.” He noted that he should discuss
work restrictions if he found the diagnosis due to appellant’s employment. Dr. Weiss opined that
she could work full time with restrictions. In response to the Office’s request for a reasoned
opinion whether appellant was incapable of working in her March 4, 2006 limited-duty position
for eight hours beginning August 31, 2006, Dr. Weiss stated: “I believe she could have
performed the described work activities for [eight] hours a shift, provided she did not have to lift
in excess of 10 pounds frequently and 20 pounds occasionally.”
1

The Office indicated that Dr. Cederberg diagnosed hypomobility instead of hypermobility syndrome but found
that this was a typographical error.

3

By decision dated September 18, 2007, the Office found that appellant had not
established that she sustained a recurrence of disability beginning August 31, 2006 such that she
could not perform full-time work.
In a decision dated September 20, 2007, the Office found that appellant had no loss of
wage-earning capacity based on its retroactive determination that her actual earnings beginning
February 23, 2006 fairly and reasonably represented her wage-earning capacity.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation of the Act; that an injury was sustained while in
the performance of duty as alleged; and that any disability and/or specific condition, for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.3
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.4 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.5
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.6
In situations where the Office secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, the Office has the responsibility to secure a supplemental
report from the specialist for the purpose of correcting the defect in the original opinion. If the

2

5 U.S.C. §§ 8101-8193.

3

Calvin E. King, 51 ECAB 394 (2000); Caroline Thomas, 51 ECAB 451 (2000).

4

5 U.S.C. § 8123(a).

5

20 C.F.R. § 10.321.

6

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

4

specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be
referred to another appropriate impartial medical specialist.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained cervical strain due to factors of her federal
employment. She worked limited duty beginning February 27, 2002. Appellant accepted a
limited-duty position on March 4, 2006 which restricted lifting to 10 pounds and required no
overhead work with the right arm. On August 25, 2003 she had previously requested that the
Office expand acceptance of her claim to include thoracic outlet syndrome. On September 1,
2006 appellant alleged that she sustained a recurrence of disability beginning August 31, 2006
causally related to her accepted employment injury. She attributed her recurrence, in part, to
performing her work duties after February 2002. Appellant stopped work on August 31, 2006
and returned to limited-duty employment for four hours per day on October 11, 2006. As she
attributed her recurrence of disability, in part, to new work duties, her claim is for a new injury
rather than a recurrence of disability.8
On October 11, 2006 Dr. Owens, appellant’s attending physician, diagnosed
employment-related cervicobrachial syndrome and also thoracic outlet syndrome and
hypermobility syndrome. He found that she was disabled until October 10, 2006 and could
resume sedentary work for four hours per day on October 11, 2006. On June 25, 2007
Dr. Cederberg, an Office referral physician, diagnosed thoracic outlet syndrome on the right side,
neck strain and probable cervical disc syndrome. He indicated that her symptoms “suggest that
she has cervical disc syndrome, but her diagnostic workup has been inadequate.” Dr. Cederberg
found that appellant’s subjective complaints were supported by the objective findings and that
there was a causal relationship between the diagnosed conditions and her employment duties.
He determined that she could work eight hours per day with restrictions of not using her right
arm above shoulder level or lifting over 10 pounds with the right arm.
Based on Dr. Cederberg’s opinion, the Office expanded acceptance of appellant’s claim
to include thoracic outlet syndrome and hypermobility syndrome. The Office found that there
was a conflict in medical opinion between Dr. Owens and Dr. Cederberg on the extent of her
disability. The Office referred appellant to Dr. Weiss for resolution of the conflict and to address
the issue of whether she had cervicobrachial syndrome.
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9 In a report dated September 13, 2007, Dr. Weiss
7

See Guiseppe Aversa, 55 ECAB 164 (2003).

8

A recurrence of disability means an inability to work after an employee has returned to work caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness without an
intervening injury or new exposure to the work environment that caused the illness.” 20 C.F.R. § 10.5(x). An
occupational disease is defined as a condition produced by the work environment over a period longer than a single
workday or shift.” 20 C.F.R. § 10.5(q).
9

See David W. Pickett, supra note 6.

5

reviewed the medical records and listed findings on examination of a positive Adson test on the
right, a positive Phalen’s test over the right middle and ring fingers, a positive Tinel sign over the
Guyon’s canal and uncomfortable but not positive Spurling’s maneuvers. He diagnosed right
thoracic outlet syndrome and possible cervical degenerative disc disease. Dr. Weiss found that
appellant required further diagnostic studies to determine whether she had carpal tunnel or
Guyon canal syndrome. He opined that appellant could work full time in a limited-duty
capacity. Regarding the question of whether she was disabled from full-time employment
beginning August 31, 2006, Dr. Weiss related: “I believe [that] she could have performed the
described work activities for [eight] hours a shift, provided she did not have to lift in excess of
10 pounds frequently and 20 pounds occasionally.” He did not, however, provide any rationale
for his finding that appellant could work full time from August 31, 2006 onward. The Office
requested that he explain the basis for any disability finding. Instead, while Dr. Weiss made
statements regarding disability that were clear and unequivocal, he failed to offer medical
reasoning in support of his conclusions.10 The certainty with which he expressed his opinion
cannot overcome the lack of medical rationale.11 The Board has held that medical conclusions
unsupported by rationale are of little probative value.12 As Dr. Weiss failed to provide rationale
for his disability finding, the Office should have requested clarification from the physician.
Additionally, the Office asked that Dr. Weiss “specifically state” whether appellant sustained
cervicobrachial syndrome. He diagnosed possible cervical degenerative disc disease and
determined that her cervical symptoms may be due to carpal tunnel syndrome or Guyon canal
syndrome. Dr. Weiss opined that further testing would be required to determine the nature of her
condition. He thus did not sufficiently address the issue of whether appellant sustained
cervicobrachial syndrome.
In situations where the Office secures an opinion from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, the Office has the responsibility to secure a supplemental
report from the specialist for the purpose of correcting the defect in the original opinion. If the
specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be
referred to another appropriate impartial medical specialist.13 As the Office referred appellant to
Dr. Weiss, it has the duty to obtain a report sufficient to resolve the issues raised and the
questions posed to the specialist. The case, consequently, is remanded for the Office to obtain a

10

See Elaine Sneed, 56 ECAB 373 (2005).

11

See Willa M. Frazier, 55 ECAB 379 (2004).

12

Jimmy H. Duckett, 52 ECAB 332 (2001).

13

See Guiseppe Aversa, 55 ECAB 164 (2003).

6

supplemental report from Dr. Weiss. Following this and such further development deemed
necessary, the Office should issue an appropriate decision.14
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 20 and 18, 2007 are set aside and the case is remanded
for further proceedings consistent with this opinion of the Board.
Issued: April 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

In view of the Board’s disposition of the issue of whether appellant sustained disability beginning August 31,
2006 due to her employment, it is premature to address the retroactive loss of wage-earning capacity determination.
The Board has held that it is inappropriate to issue a retroactive wage-earning capacity determination when there is a
pending claim for compensation from the time of the work stoppage. Juan A. DeJesus, 54 ECAB 721 (2003). The
Office’s procedure manual provides that a retroactive loss of wage-earning capacity determination may be made
where the claimant worked in the position for at least 60 days, the employment fairly and reasonably represented his
or her wage-earning capacity and the work stoppage did not occur because of any change in the claimant’s injuryrelated condition. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining WageEarning Capacity, Chapter 2.814.7(e) (May 1997).

7

